COMPTON, Justice (dissenting). If I understand appellate procedure correctly, judgments come here presumptively correct and are to be sustained if that can be done on any reasonable theory. From reading the evidence, I am firmly convinced that the trial judge never entertained a thought that completion time of the contract was material, or in any manner entered into the picture. It was the subcontractor’s persistent refusal and failure to commence the mill-work on the Cuba project that constituted the breach. The complaint so alleges, and this was the issue. Appellant contended the reason he failed to commence the Cuba millwork was because appellee failed to pay certain sums allegedly due him. That was the issue, and the court found for appellee in that regard. It is axiomatic that failure to start the work would eliminate any question of completion date; completion date was not an issue. Feeling that the majority opinion fetters away the discretion of the tribunal which had the situation before it, I dissent.